IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                         NO. WR-91,890-01


                       EX PARTE ERIC EVERETT LOWRY, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 13010-D IN THE 350TH DISTRICT COURT
                              FROM TAYLOR COUNTY


        Per curiam.

                                            OPINION

        Applicant was convicted of assault of a public servant and theft, and was sentenced to thirteen

and eight years’ imprisonment, respectively. He was also convicted in one count of resisting arrest

and was sentenced to one year in the county jail for that count. He filed this application for a writ of

habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX .

CODE CRIM . PROC . art. 11.07.

        As it pertains to Applicant’s conviction in count two for resisting arrest, a class A

misdemeanor, the writ application is dismissed without prejudice to pursuing habeas corpus relief in

the trial court. TEX . CODE CRIM . PROC . art. 11.09; Rodriguez v. Court of Appeals, Eighth Supreme

Judicial Dist., 769 S.W.2d 554, 558–59 (Tex. Crim. App. 1989).
                                                                                                     2

       Applicant contends that he was denied his right to an appeal due to a breakdown in the

system. Based on the record, the trial court has found facts establishing that Applicant was deprived

of his right to appeal through no fault of his own.

       Relief is granted. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006). Applicant may

file an out-of-time appeal of his convictions in counts one and three in cause number 13010-D from

the 350th District Court of Taylor County. Within ten days from the date of this Court’s mandate,

the trial court shall determine whether Applicant is indigent. If Applicant is indigent and wants to be

represented by counsel, the trial court shall appoint counsel to represent him on direct appeal. All

deadlines shall be calculated as if Applicant was sentenced on the date of this Court’s mandate.

Should Applicant decide to appeal, he must file a written notice of appeal in the trial court within

thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:     January 13, 2021
Do not publish